NIGRO, Justice,
concurring.
I concur with the conclusion of the Majority that the deed at issue does not convey oil and gas rights to the buyers. I write separately, however, because I reach this conclusion through slightly different reasoning. When a deed contains an ambiguous reservation clause, the parties’ intentions are determined not only from the written instrument but also from the surrounding circumstances. New Charter Coal Co. v. McKee, 411 Pa. 307, 314, 191 A.2d 830, 834 (1963). Here, the reservation clause dictated that the parties reserve the oil and gas rights in the same way that former owners had reserved them. Only by looking at the prior deeds can we determine the parties’ intent. See Johns v. Castellucci, 264 Pa.Super. 591, 401 A.2d 753 (1979)(deed conveying coal rights as conveyed by prior deed construed by looking at prior deed). The trial court correctly considered the prior deeds and found that the oil and gas rights were severed from the land in 1918 and followed separate chains of ownership. Every deed in the chain of title excepted and reserved the oil and gas rights. In this context, which the Superior Court failed to consider, the deed did not convey the oil and gas rights to the buyers.